        Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 1 of 14



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

DF INSTITUTE, LLC                                     )      CASE NO. 3:19CV452
d/b/a KAPLAN PROFESSIONAL,                            )
                                                      )      JUDGE JAMES D. PETERSON
               Plaintiff,                             )
                                                      )
       v.                                             )
                                                      )
DALTON EDUCATION, LLC, ALLISON                        )
STEERS, AND CYNDEE REDFEARN,                          )
                                                      )
               Defendants.                            )


            CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER

       WHEREAS Plaintiff DF Institute, LLC d/b/a Kaplan Professional (“Plaintiff” or “Kaplan

Professional”) and Defendants Dalton Education, LLC, Allison Steers, and Cyndee Redfearn

(collectively, “Defendants”) and possible non-parties possess highly sensitive and confidential

information that may be disclosed in responding to discovery requests or otherwise in this action

and that must be protected in order to preserve their legitimate business interests; and

       WHEREAS Plaintiff and Defendants have, through counsel, stipulated to the entry of this

Protective Order, to prevent unnecessary dissemination or disclosure of such highly sensitive and

confidential information, during the course of discovery or otherwise.

                                         STIPULATION

       THEREFORE, THE PARTIES STIPULATE that the following may be entered as the

Order of the Court without further notice:

        Scope of Stipulated Protective Order: Documents and Information Covered

       This Stipulated Protective Order will govern the handling of documents, deposition

testimony, deposition exhibits, deposition transcripts, written discovery requests interrogatory
        Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 2 of 14



responses, responses to requests to admit, and responses to requests for documents, as well as any

other information or material produced, given or exchanged, including any information contained

therein or derived therefrom by or among any party or non-party providing discovery material in

this litigation.


                                               Definitions

        1.         The following definitions shall apply to this Stipulation and Protective Order:

                   (a)   The term “Confidential Information” means information that falls within at

        least one of the following categories: (i) information that is prohibited from disclosure by

        statute or applicable law; (ii) research, technical, commercial, proprietary, or financial

        information that is not already available to the public; (iii) medical information concerning

        any individual; (iv) personal identity information; (v) income tax returns (including

        attached schedules and forms), W-2 forms, and 1099 forms; and (vi) agency, personnel,

        compensation, performance metrics, or employment records. Information or documents

        that are available to the public are not Confidential Information.

                   (b)    The term “Highly Confidential – Attorneys’ Eyes Only Information” is a

        subset of Confidential Information that constitutes trade secrets or highly sensitive

        information the disclosure of which would result in serious competitive or other harm that

        cannot be avoided by less restrictive means.

                   (c)    The term “party” means any party to this action, any parent company, and

        all of their respective officers, directors, employees, consultants, retained experts, and

        counsel (and their respective support staff).

                   (d)    The term “designating party” means the party producing or designating

        information as Confidential Information under this Stipulation and Protective Order.


                                                    2
       Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 3 of 14



              (e)     The term “receiving party” shall mean the party to whom Confidential

       Information is produced.

              (f)     The term “non-party” means an entity or individual other than a party,

       including all of its officers, directors, employees, consultants, retained experts, and counsel

       (and their respective support staff).

                           Designation of Confidential Information

       2.     Each designating party who produces or discloses any material that constitutes

Confidential Information shall designate it as such. In designating Confidential Information, the

designating party shall mark the item or each page of a document “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only.”

              (a)    A party or non-party may designate Confidential Information as

       “Confidential” when, in the reasonable judgment and good faith belief of the designating

       party, the information is Confidential Information as defined above and disclosing the

       information to persons other than those authorized in Paragraph 6 would likely cause

       economic harm or significant competitive disadvantage to the designating party.

       Information originally designated as “Confidential” shall not retain that status after any

       ruling by the Court denying such status to it.

              (b)    A party or non-party may designate Confidential Information as “Highly

       Confidential – Attorneys’ Eyes Only” when, in the reasonable judgment and good faith

       belief of the designating party, the information is “Highly Confidential – Attorneys’ Eyes

       Only Information” as defined above and disclosing the information to persons other than

       those authorized in Paragraph 7 would likely cause economic harm or significant

       competitive disadvantage to the designating party. Information originally designated as



                                                 3
Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 4 of 14



“Highly Confidential – Attorneys’ Eyes Only” shall not retain that status after any ruling

by the Court denying such status to it.

       (c)    With respect to electronically stored information (“ESI”), the producing party

must make its designations or changes to designations pursuant to the provisions of the

parties’ ESI Protocol.

       (d)    When documents or things are produced for inspection, they may be

collectively designated as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”

for purposes of the inspection, by letter or otherwise, without marking each document or

thing “Confidential” or “Highly Confidential – Attorneys’ Eyes Only.” Once specific

documents have been selected for copying, any documents containing Confidential

Information may then be marked “Confidential” or “Highly Confidential – Attorneys’ Eyes

Only” after copying but before delivery to the party who inspected and selected the

documents. There will be no waiver of confidentiality by the inspection of confidential

documents before they are copied and marked “Confidential” or “Highly Confidential –

Attorneys’ Eyes Only” pursuant to this procedure.

       (e)    By default, all deposition transcripts shall be designated as “Confidential” for

a period of up to fourteen (14) days following the receipt of the final deposition transcript.

Either party may further designate specific information in the transcript as “Highly

Confidential – Attorneys’ Eyes Only” during the course of the deposition. The party

proposing to maintain a “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”

designation with respect to all or part of the transcript must communicate which parts of

the transcript must be so designated within fourteen (14) days after receipt of the final




                                          4
       Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 5 of 14



       transcript. Failure to so designate within the period shall be deemed a waiver unless a

       longer designation period is agreed to by both parties.

       3.      The parties recognize that during the course of this litigation, Confidential

Information that originated with or is maintained by a non-party may be produced. Such

information may be designated by the producing non-party, or any party whose Confidential

Information is contained within the documents produced, as “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only” and shall be subject to the restrictions contained in this

Stipulation and Protective Order if the producing non-party also agrees in writing to be bound by

its terms. With respect to any Confidential Information produced by a non-party to this litigation,

the producing non-party or party designating the information as “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only” shall be considered a “designating party” within the meaning

of that term as it is used in this Stipulation and Protective Order, and any other party or person

receiving the information will each be treated as a “receiving party.”

       4.      Except for testimony, documents and things disclosed in open court, in the event

any designating party produces Confidential Information that has not been correctly designated,

the designating party may re-designate the information to the same extent as it may have

designated the information before production, by a subsequent notice in writing specifically

identifying the re-designated information. The parties shall treat such information in accordance

with this Stipulation and Protective Order, and shall undertake reasonable efforts to notify all

previous recipients of the information, other than those listed in paragraphs six or seven as

applicable, of the confidentiality of the information and to request its return or destruction. No

proof of error, inadvertence, or excusable neglect shall be required for such re-designation. The

inadvertent failure to designate any information as “Confidential” or “Highly Confidential –



                                                 5
        Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 6 of 14



Attorneys’ Eyes Only,” will not, by itself, be deemed to waive a later claim as to its confidential

nature, or to stop the designating party from designating such information as “Confidential” or

“Highly Confidential – Attorneys’ Eyes Only” at a later date in writing and with particularity. The

information shall be treated by the receiving party as Confidential or Highly Confidential –

Attorneys’ Eyes Only from the time the receiving party is notified in writing of the change in the

designation.     The designating party shall provide substitute copies bearing the corrected

designation. Within ten (10) days, the receiving party shall make reasonable efforts to return or

destroy any undesignated Confidential or Highly Confidential – Attorneys’ Eyes Only copies of

the documents.

       5.      The parties will follow and be governed by Federal Rule of Evidence 502 with

respect to any inadvertent production of any document(s) in this litigation. If a receiving party

finds information that the designating party produced or provides in discovery that on its face is

subject to a claim of attorney client privilege or work product immunity, the receiving party shall

provide notice to the designating party of the potential inadvertent production as soon as

practicable after finding the information.

                           Disclosure of the Confidential Information

       6.      Information designated “Confidential” may be disclosed only to the following:

               (a)    The attorneys and staff acting as outside counsel for a party to this action to

       whom it is reasonably necessary to disclose the information for this litigation, including

       ESI counsel, contract attorneys, and those persons specifically engaged for the purpose of

       assisting outside counsel in discovery or trial (i.e. vendors, photocopy services, electronic

       discovery vendors, trial consultants);

               (b)    Independent consultants or experts and their staff not employed by or

       affiliated with a party who are retained either as consultants or expert witnesses for the
                                                  6
       Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 7 of 14



       purpose of this litigation and to whom it is reasonably necessary to disclose the information

       for this litigation;

               (c)    Officers, directors, in-house attorneys, and employees of either party who

       provide actual assistance or oversight in the conduct of the litigation in which the

       information is disclosed, but only to the extent necessary to allow them to provide that

       assistance or oversight;

               (d)    The Court and Court personnel, and Official Court Reporters or

       videographers to the extent that Confidential Information is disclosed at a deposition or

       court session which they are transcribing;

               (e)    Any mediators and their personnel selected by the parties or appointed by the

       Court; and

               (f)    The author of any document, the original source of the information, and

       others who had access to the document or the information at the time it was created or

       distributed, as determined from the face of the document in question, metadata, reference

       information in other documents, or the testimony of witnesses.

               (g)    The list of persons to whom Confidential Information may be disclosed

       identified in this Paragraph 5 may be expanded or modified by mutual agreement in writing

       by counsel for the parties to this action without the necessity of modifying this Stipulation

       and Protective Order.

       7.      Information designated as “Highly Confidential – Attorneys’ Eyes Only” shall be

disclosed only to any persons described in Paragraphs 6(a), (b), (d), (e), or (f), or as agreed in

accordance with Paragraph 6(g).




                                                 7
       Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 8 of 14



       8.      Notwithstanding the foregoing, counsel for the receiving party will be permitted to

rely upon “Highly Confidential – Attorneys’ Eyes Only” information or documents in advising its

clients as necessary so long as only a general summary is disclosed, and the document, or the

designated portion thereof, is not provided to the client. In addition, nothing in this Protective

Order will be deemed to restrict or condition in any manner the use by any party of documents

authored by the party or its employee(s), or documents received from the opposing party through

legally permissible means before this litigation began.

                        Use and Control of the Confidential Information

       9.      All information designated “Confidential” or “Highly Confidential – Attorneys’

Eyes Only” shall be used by its recipient solely for the purposes of this litigation and not for any

business, competitive or other purpose. Counsel for the parties agree to limit their reproduction of

information designated “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” to that

which is necessary for the efficient prosecution/defense of this litigation.       Copies of such

information, and the documents prepared by an expert or consultant that incorporate or reveal such

information, shall be subject to the same treatment hereunder as are the original documents or

information produced.

       10.     All Confidential Information that is filed with the Court, and any pleadings,

motions or other papers filed with the Court disclosing any Confidential Information, shall be

submitted for filing under seal and shall comply with the Court’s Administrative Order No. 337.

       11.     No person designated in accordance with Paragraphs 6(b), (c), (e) and (g) above

shall be provided with access to Confidential Information without first signing an

Acknowledgement of Stipulation and Protective Order in the form attached (“Acknowledgment”).

An entity may sign the Acknowledgment on behalf of its officers, directors, in-house attorneys,

and employees, in lieu of those persons needing to sign individually, but must inform each person
                                                 8
          Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 9 of 14



in the entity who receives Confidential Information of the terms of this Stipulation and Protective

Order and shall be responsible for ensuring their compliance therewith. Counsel for the party

obtaining the Acknowledgments shall maintain a file of all signed, original Acknowledgments.

          12.   Any party may disclose its own Confidential Information in any manner that it

considers appropriate.

          13.   No information may be withheld from discovery on the basis that the information

requires greater protection than that afforded by this Stipulation and Protective Order, unless the

party claiming the need for greater protection moves for and obtains an order for such special

protection from the Court.

          14.   Receiving parties shall make reasonable efforts to keep all Confidential Information

secure.

                          Duration of Order, Objection, Modifications

          15.   This Stipulation and Protective Order shall remain in full force and effect until

modified, superseded or terminated by order of this Court, which may be entered pursuant to

agreement of the parties to this action. This Stipulation and Protective Order shall continue in

effect after termination of this action and continue to be binding upon all persons to whom

Confidential Information is disclosed.

          16.   Upon final termination of this action (including all appeals), the designating party

may demand that the receiving party make reasonable efforts to either return to the designating

party (at the designating party's expense) or destroy all Confidential Information received from the

designating party. Neither party will require the deletion of Confidential Information from back-

up systems or archival systems. Notwithstanding the foregoing, counsel for the receiving party

may retain one set of pleadings, correspondence, discovery, and attorney and consultant work



                                                 9
       Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 10 of 14



product (but not document productions) for archival purposes even though they contain

Confidential Information, which shall remain subject to this Stipulation and Protective Order.

       17.     If the receiving party learns that Confidential Information produced to it is

disclosed to or comes into the possession of any person other than in the manner authorized by this

Stipulation and Protective Order, the receiving party responsible for the disclosure must

immediately inform the designating party of all pertinent facts relating to such disclosure, use its

best efforts to retrieve all unauthorized copies of the “Confidential” or “Highly Confidential”

information, inform the person or persons to whom unauthorized disclosures were made of all the

terms of this Protective Order, and request such person or persons execute the Acknowledgment.

       18.     Any receiving party may at any time request that the designating party change the

“Confidential” or “Highly Confidential – Attorneys’ Eyes Only” designation on any information

produced. Such request shall be served on counsel for the designating party, and shall particularly

identify the designated Confidential Information that the receiving party contends should not be

designated and the reasons supporting its contention. If the designating party does not agree to

remove the “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” designation within

seven days, then the party contending that such information should not be designated confidential

may file a motion to be relieved from the restrictions of this Stipulation and Protective Order with

respect to the information in question. On motion to be relieved from the restrictions of this

Stipulation and Protective Order, the burden of demonstrating that the information is Confidential

Information shall remain on the designating party.

       19.     All “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” designations

must be removed from any exhibits used at trial. The removal of the designation tags does not




                                                10
         Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 11 of 14



constitute waiver of the asserted designation under the terms of this Stipulation and Protective

Order.

                             No Waiver of Privileges or Objections

         20.    By stipulating to the entry of this Protective Order no party waives any right it

otherwise would have to object to disclosing or producing any information or item on any ground

not addressed in this Protective Order. Similarly, no party waives any right to object on any ground

to use in evidence of any of the material covered by this Protective Order.

                                 Designation Not Determinative

         21.    Designation of documents or other specified information as protected by counsel,

or receipt of documents or information so designated, shall not be considered as determinative of

whether the contents of the documents or the information specified are entitled to be deemed as

such. The fact that a receiving party does not challenge a confidentiality designation does not

constitute an admittance that the designated document is in fact Confidential or Highly

Confidential.

                                 Jurisdiction, Other Remedies

         22.    Any person who receives Confidential Information under the terms of this

Protective Order hereby agrees to subject himself or herself to the jurisdiction of this Court for

purposes of any proceedings relating to the performance under, compliance with, or violation of

this Protective Order.

         23.    Nothing in this Stipulation and Protective Order shall prevent any party or non-

party from seeking additional relief from the Court.

         Dated this _12th__ day of_September______, 2019.




                                                11
      Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 12 of 14



/Kendall W. Harrison                           /Jeffrey A. Simmons
Kendall W. Harrison (1023438)                  Jeffrey A. Simmons (1031984)
GODFREY & KAHN, S.C.                           FOLEY & LARDNER LLP
One East Main Street, Suite 500                150 East Gilman Street
P.O. Box 2719                                  Post Office Box 1497
Madison, WI 53701-2719                         Madison, WI 53701-1497
Telephone:     (608) 257-3911                  Telephone:       (608) 257-5035
Facsimile:     (608) 257-0609                  Facsimile:       (608) 258-4258
Email: kharrison@gklaw.com                     Email: jsimmons@foley.com

Thomas M. Williams (Admitted Pro Hac Vice)     Matthew W. Walch (6226308)
ULMER & BERNE LLP                              Russell Mangas (Admitted Pro Hac Vice)
500 West Madison Street, Suite 3600            LATHAM & WATKINS LLP
Chicago, IL 60661-4587                         330 N. Wabash Avenue, Suite 2800
Telephone:     (312) 658-6500                  Chicago, IL 60611
Facsimile:     (312) 658-6501                  Telephone:       (312) 876-7700
Email: twilliams@ulmer.com                     Email: matthew.walch@lw.com
                                               Email: russell.mangas@lw.com
Jeffrey S. Dunlap (Admitted Pro Hac Vice)
Halden R. Schwallie (Admitted Pro Hac Vice)    Attorneys for Defendant
ULMER & BERNE LLP                              Dalton Education, LLC
Skylight Office Tower
1660 West 2nd Street, Suite 1100               /Sarah A. Zylstra
Cleveland, OH 44113-1406                       Sarah A. Zylstra (1033159)
Telephone:     (216) 583-7000                  Barry J. Blonien (1078848)
Facsimile:     (216) 583-7001                  BOARDMAN & CLARK LLP
Email: jdunlap@ulmer.com                       1 South Pinckney Street, Suite 410
Email: hschwallie@ulmer.com                    P.O. Box 927
                                               Madison, WI 53701-0927
Attorneys for Plaintiff                        Telephone:        (608) 257-9521
DF Institute, LLC                              Facsimile:        (608) 283-1709
                                               szylstra@boardmanclark.com
                                               bblonien@boardmanclark.com

                                               Attorneys for Defendants
                                               Allison Steers and Cyndee Redfearn




                                          12
       Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 13 of 14



                                            ORDER

       Based upon the above Stipulation of the parties, and good cause having been shown (as

described in that Stipulation),

       IT IS ORDERED THAT the above Stipulation of the parties shall stand as and for the

Order of the Court in each and every respect.

       Dated this ____ day of _____________, 2019.



                                                     ___________________________________
                                                     United States District Judge




                                                13
       Case: 3:19-cv-00452-jdp Document #: 85 Filed: 09/12/19 Page 14 of 14



                                     ACKNOWLEDGMENT

       I acknowledge that I have read the attached Stipulation and Protective Order entered by the

United States District Court for the Western District of Wisconsin in the case entitled DF Institute,

LLC d/b/a Kaplan Professional v. Dalton Education, LLC, Allison Steers, and Cyndee Redfearn,

Case No. 3:19CV452, and understand that I am authorized to receive Confidential Information

subject to that Stipulation and Protective Order. I agree to abide by the obligations and conditions

of that Stipulation and Protective Order. I agree to submit to the jurisdiction of the United States

District Court for the Western District Court of Wisconsin for all disputes arising out of or relating

to the Stipulation and Protective Order and/or the disclosure or receipt of Confidential Information

under that Stipulation and Protective Order.

       Dated this ___ day of __________, ______.



                                               Signature:

                                               Printed Name:

                                               Company:

                                               Title/Position:




                                                 14
